DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. First, applicant argues that the disclosure of Kroll is directed solely towards the delivery of ventricular stimulation pulses, and points to Fig. 7 and 8 and paras [0083]-[0088] and [0093]-[0095] as evidence of this. While examiner acknowledges these references to ventricular pacing, examiner references paras [0090]-[0092] as references towards the alternate embodiment of the system of Kroll which describes replacing the ventricular pacing of the above referenced paragraph with HIS bundle pacing. Through these paragraphs, it is explained how the system of Fig 7 and 8 can be used for HBP as required by the limitations of claim 1. Further, applicant has amended independent claims to include reference to “a time period following the detected atrial activity, the time period shorter than a programmed atrial-to-ventricular delay”, as can be seen in the rejection following, Kroll ‘318 Kroll describes (Figs. 7-9) a system which detects an atrial signal which may be a P-wave (Kroll describes in para [0018] that the detected atrial signal may be a P-wave), Fig 7 Block 625; and then starts a sensing window for the HIS-bundle sensing electrode based on this atrial event, the sensing window here is intended to detect the propagation of the atrial signal (P-Wave) to the HIS bundle or ventricle where the propagating wave is detected (as an R-wave) indicating whether or not ventricular contraction will properly occur [0084]-[0088]; by measuring for activity at the HIS bundle within . 
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Dependent claims 2-12, 14-18, and 20-21 remain rejected as independent claims 1 and 13 remain rejected.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll ‘318 (US 20020120318 A1).
	Regarding claims 1 and 13, Kroll ‘318 teaches a HIS bundle sensing device (title) to deliver stimulation to the heart (abstract) comprising: an atrial detection circuit to determine atrial activity [0052]-[0055]; a HIS sensing/detection circuit 83 which senses an electrical signal at the HIS bundle in a time period following atrial activity [0053]-[0057], the time period shorter than a programmed atrial-to-ventricular delay [0002]-[0006][0018]-[0021][0030][0050][0082]-[0088] (Figs. 7-9, Kroll describes a system which detects an atrial signal which may be a P-wave (Kroll describes in para [0018] that this atrial signal may be a P-wave), Fig 7 Block 625; and then starts a sensing window for the HIS-bundle sensing electrode based on this atrial event, the sensing window here is intended to detect the propagation of the atrial signal (P-Wave) to the HIS bundle or ventricle where the propagating wave is detected (as an R-wave) indicating whether or not ventricular contraction will properly occur [0084]-[0088]; by following this procedure, the system makes use of a programmed atrial-to ventricular signal delay to determine if ventricular stimulation (or HIS bundle stimulation [[0090]-[0091]) is required; by setting a window of acceptable timing for the R-wave, the system senses if HIS bundle activity occurs in a time period shorter than the AV delay; as further evidence that Kroll teaches this limitation, Kroll emphasizes the time period/window ranging from approximately 50ms to 200ms as this aligns with the general population’s inherent AV-delay ([0006][0018][0084]), by choosing this timing window it is within the  window), the signal is sent to the processor to determine if the device should take action given the acquired signal [0055][0059]; the processor detects the signal from the HIS detection circuit and determines if there is or is not an event corresponding to a atrial activity in a window following the atrial activity [0083]-[0088] (Fig 7) [0093]-[0095] (Fig 8); and where a HIS bundle stimulation circuit [0010] may deliver pacing to the HIS-bundle [0090]-[0095][0048]-[0049] in the event that no signal is detected in the window or may result in continued operation if the normal signal is detected [0090]-[0092][0088] (if no peak is detected, the sensing may continue into a new sensing window to repeat operation normally). 
	Regarding claim 5, Kroll ‘318 teaches the system substantially as claimed in claim 1. Further, Kroll teaches wherein the atrial activity may be an atrial sensed event or an atrial stimulation/paced event [0084] (Fig 7); and wherein the time period within which the His-bundle activity is detected is longer than an intrinsic atrial-to-Hisian interval ([0084]-[0095] the time period/window may range from 50ms up to 200ms, one of basic skill in this art would recognize that an intrinsic/natural AH interval to be ranging from 54ms-130ms (see Dhingra et al. pg. 1266 Paragraph titled: “Electrophysiologic Studies”), by suggesting the range of 50-200ms Kroll teaches a window/period that may be longer than the intrinsic period).
	Regarding claim 21, Kroll ‘318 teaches the system substantially as claimed in claim 1. Further, Kroll teaches wherein the time period within which the His-bundle activity is detected is further shorter than a sensed P wave-to-R wave interval [0002]-[0006][0018]-[0021][0030][0050][0082]-[0088] (Figs. 7-9, Kroll describes a system which detects an atrial signal which may be a sensed P-wave (Kroll describes in para [0018] that this atrial signal may be a P-wave), Fig 7 Block 625; and then starts a sensing window for the HIS-bundle sensing electrode based on this atrial event, the sensing window here is intended to detect the propagation of the atrial signal (P-Wave) to the HIS bundle/ventricle where the propagating . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) as applied to claims 1 and 13 above, and further in view of Dong (US 20110264158 A1).
 Regarding claims 2-3, 14 and 15, Kroll ‘318 teaches a system substantially as described in claim 1. Further, Kroll ‘318 teaches wherein the sensing circuits have thresholds for detecting heart activity [0054]-[0056] and where the thresholds may be adjusted to different levels [0061]. Kroll does not teach wherein the system switches from a first to a second lower sensitivity mode with a first sensing and second, higher, sensing threshold in response to an indication of HIS bundle pacing.
	Dong teaches a system for HIS-bundle capture wherein a cardiac signal processor 112 / event detector is configured to switch from a first sensing mode to a second sensing mode to detect the His-bundle activity in response to an indication of HBP ([0123] the sensing in response to HBP can operate to sense thresholds, the device can switch to different modes to change these thresholds, thus changing sensitivity),the first sensing mode having a sensing threshold and the second sensing mode having a lower sensitivity than the first sensing mode ([0053] there are two thresholds that are different from each other; [0123] the step-up system can set a predetermined threshold to a higher level, showing how 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the HIS-bundle stimulator of Kroll ‘318 with the modes of differing sensitivity and thresholds of Dong because “His-bundle pacing, generally, has higher and unstable thresholds due to lead placement and difficulty in capturing the purkinje system” [0069] and thus this system may allow for “automatically determining a His-bundle threshold, for adjusting a pacing configuration, or for monitoring or reporting the stability of the His-bundle pacing.” [0070] Further, examiner notes that this modification comprises the use of a known technique (HIS signal thresholding during sensing) to improve similar devices (cardiac monitoring device on the HIS bundle) in the same way (this technique may allow for better measurement/reporting of the HIS signal for the device to take action (stimulation) on).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) in view of Dong (US 20110264158 A1) as applied to claims 2 and 14 above, and further in view of Kroll ‘954 (US 7738954 B1).
	Regarding claims 4 and 16, Kroll ‘318 in view of Dong teaches a system substantially as claimed in claims 2 and 14. Further, Kroll ‘318 teaches wherein the sensing circuits may sense based on threshold detection to selectively sense cardiac signals [0054] [0056] [0061]. Kroll ‘318 in view of Dong does not teach a system for pacing a heart further comprising an arrhythmia detector configured to detect a cardiac arrhythmia, wherein the cardiac event detector is configured to switch to the first sensing mode in response to the detected arrhythmia episode.
	Kroll ‘954 teaches a system for pacing a heart further comprising an arrhythmia detector configured to detect a cardiac arrhythmia, wherein the cardiac event detector is configured to switch to the first sensing mode in response to the detected arrhythmia/cardiac episode (Col 5 Ln 36-56; the 
	It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the arrhythmia detector of Kroll because "atrial arrhythmia generally indicates that sinus node pacing has been supplanted or become ineffective" (Col 1 Ln 17-21) thus the need to recognize this condition would be useful in a device that overcomes "various issues associated with artificial control of the atrio-ventricular system by focusing on stimulation of the His-Bundle (Col 1 Ln 45-47). Further the examiner notes that this modification comprises applying a known technique (arrhythmia detection) to a known device (His-bundle pacemaker) ready for improvement to yield predictable results (allow for stimulation to address arrhythmia).
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) as applied to claims 1 and 13 above, and further in view of Hess (US 20060224193 A1).
	Regarding claims 6 and 7, Kroll ‘318 teaches the system substantially as claimed in claim 1. Further, Kroll ‘318 teaches wherein the sensing circuits may sense based on threshold detection to selectively sense cardiac signals at the HIS bundle [0054] [0056] [0061] and the controller 60 includes timing circuitry to control and monitor the timing of blanking intervals [0049]. Kroll ‘318 does not teach wherein the cardiac event detector is configured to detect the His-bundle activity following a post-atrial cross-chamber blanking period that begins following the atrial activity.
	Hess teaches a system wherein the cardiac event detector is configured to detect the presence or absence of activity following a post-atrial cross-chamber blanking period that begins following the sensed atrial activity ([0044-0046] the cross-chamber blanking interval is used to ignore sensor data that may indicate pacing artifacts following atrial activity/stimulation).

	Regarding claim 17, Kroll ‘318 teaches the system substantially as claimed in claim 13. Further, Kroll ‘318 teaches wherein the sensing circuits may sense the presence or absence of HIS bundle activity [0090] and the controller 60 includes timing circuitry to control and monitor the timing of blanking intervals [0049]. Kroll ‘318 does not teach detecting the presence or absence of the His- bundle activity is during a post-atrial cross-chamber blanking period that begins following the sensed atrial activity. 	Hess teaches a system that monitors atrial function and uses a blanking period to prevent pacing artifacts [0044], however during this period a system may fail to detect arrhythmia at the atrium [0045] (with this issue in mind the sensing at the HIS bundle during the taught blanking period would be obvious to allow for detection).
	It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac monitoring system with HIS bundle sensing of Kroll ‘318 to sense at the HIS bundle during the cross-chamber blanking period measurement of Hess because "blanking intervals can be used not only to shield the sensing channel from pacing artifacts, but can also be used to prevent crosstalk between sensing channels where depolarization occurring in one cardiac chamber is interpreted as a depolarization in another chamber" [0044] and “A cardiac rhythm management device that implements a cross-chamber blanking interval for the atrial sensing channel may thus fail to distinguish an atrial tachyarrhythmia from a ventricular tachycardia” [0045], thus the HIS sensing may be beneficial to sense during the blanking period.
Claims 8, 9, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) as applied to claims 1 and 13 above, and further in view of Ghosh (US-20170120058-A1).
	Regarding claims 8 and 18, Kroll ‘318 teaches the system substantially as claimed in claims 1 and 13. Further, Kroll ‘318 teaches a method for sensing HIS bundle activity and using it as a control [0090] for HIS pacing to stimulate a heart comprising: delivering the HBP pulses if the detected His-bundle activity is recognized as a first state, or withholding the delivery of the HBP pulses if the detected His-bundle activity is recognized as an second state ([0090] the device will delivery or not deliver stimulation based on the sensed signal of HIS bundle activity).
	Kroll ‘318 does not teach a method for operating a pacing system to stimulate a heart comprising: recognizing the activity detected within the time period as an inhibitory event or a far-field P-wave (FFPW); and wherein the inhibitory event includes a far- field conducted R-wave, or a premature ventricular contraction.
	Ghosh teaches a method for operating a pacing system to stimulate a heart comprising: recognizing the electrical activity detected within the time period as an inhibitory event or a far-field P-wave (FFPW) ([0075] Fig 5; a system is described to determine if a signal received is a P-wave or a R-wave of a premature ventricular contraction, this determination allows the system to determine if stimulation is appropriate if a P-wave is detected and inappropriate if a R-wave or premature contraction is detected; [0076] the step of setting a cutoff time that is sufficiently long allows for far field signals to be considered; Block 316 shows a decision step to deliver a pacing pulse or to not deliver a pulse)); and wherein the inhibitory event includes a far- field conducted R-wave, or a premature ventricular contraction ([0075-0076] a far-field conducted R-wave can be detected as an inhibitory event).

	Regarding claim 9, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 8. Further, Kroll ‘318 teaches wherein HIS-bundle activity is recognized based on the signal timing of the sensed signal [0047]-[0050]. Kroll ‘318 does not teach wherein a FFPW is recognized by its timing at the HIS bundle (for claim 18 it is noted that only one of a timing or morphology is required to meet the limitation).
	Ghosh teaches a method for discriminating a FFPW signal wherein the activity detector is configured to recognize the detected activity as an inhibitory event or a FFPW using a timing the detected activity ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other).
	It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac HIS bundle timing recognition of Kroll with the detection system for far field P and R waves recognition via timing as taught by Ghosh because “it is desirable to time the delivery of the ventricular pacing therapy so as to be delivered at a point in time subsequent to a P-wave, resulting in the delivery of the ventricular pacing coinciding with the occurrence of an R-wave of the cardiac cycle of the patient” …thus  “the ability to sense P-waves is an important factor in determining timing of the ventricular pacing therapy for cardiac resynchronization therapy (CRT)” [0004].

	Ghosh teaches wherein the cardiac signal analyzer 90 is configured to adjust an event sensing threshold based on the detected FFPW to detect the activity [0045] [0078] (adjustable thresholds for activity based on history of detection).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kroll ‘318 with threshold detection with the adjustable thresholds of Ghosh because this modification comprises a use of a known technique (adjusting thresholds based on received data) to improve similar devices (cardiac monitors) in the same way (by adjusting the thresholds based on historic data, the thresholds may be tailored to an individual’s physiologic signals).
	Regarding claim 20, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 18. Kroll ‘318 teaches wherein the sensing circuits have thresholds for detecting heart activity in the HIS-bundle [0054]-[0056] and where the thresholds may be adjusted to different levels [0061] and detecting the presence or absence of HIS bundle activity [0090]. Kroll does not teach wherein the cardiac event detector is configured to adjust an event sensing threshold based on the detected FFPW to detect the His-bundle activity.
	Ghosh teaches wherein the cardiac signal analyzer 90 is configured to adjust an event sensing threshold based on the detected FFPW to detect the activity [0045] [0075]-[0078] (adjustable thresholds for activity based on history of detection).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the HIS bundle activity system of Kroll ‘318 with threshold detection with the adjustable thresholds of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) in view of Ghosh (US-20170120058-A1) as applied to claim 9 above, and further in view of Pujar (US-20160213272-A1).
	Regarding claim 10, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 9. Ghosh teaches a system wherein the detector determines if activity is FFPW (first state) or an inhibitory event (second state) ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other)
	It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Kroll ‘318 with the detection system for far field P and R waves as taught by Ghosh because "when either a subcutaneous device or far-field signals are utilized, the R-waves and T-waves of the cardiac cycle are often either only slightly larger or of comparable magnitudes as P-waves, making distinguishing P-waves from R-waves and T-waves even more difficult. Therefore, what is needed is an improved method of distinguishing P-waves of a cardiac cycle for timing of delivery of ventricular pacing" [0004].
	Pujar teaches a system wherein the timing of the detected His-bundle activity includes an atrial-to-His interval (AHI) ([0035] A-H interval) between the atrial activity and the detected His-bundle activity [0034], and wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as a first state if the AHI is less than 50 milliseconds, or as a second state if the AHI exceeds 50 msec ([0035, 0042,0055] a 50ms threshold is set to determine if signals are conducting properly or not, this timing can be applied to the method as described in Ghosh).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) in view of Ghosh (US-20170120058-A1) as applied to claim 8 above, and further in view of Dong (US-20110264158-A1).
	Regarding claim 11, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 8. Further, Kroll ‘318 teaches wherein HIS-bundle activity is recognized based on the signal timing of the sensed signal [0047]-[0050]. Kroll ‘318 does not teach wherein a FFPW or HIS activity recognized by its morphology at the HIS bundle.
	Ghosh teaches a method for discriminating a FFPW signal wherein the activity detector is configured to recognize the detected activity as an inhibitory event or a FFPW using a timing the detected activity ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other).
	It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac HIS bundle timing recognition of Kroll with the detection system for far field P and R waves recognition via timing as taught by Ghosh because “it is desirable to time the delivery of the ventricular pacing therapy so as to be delivered at a point in time subsequent to a P-wave, resulting in the delivery of the ventricular pacing coinciding with the occurrence of an R-wave of the cardiac cycle of the patient” 
	Kroll ‘318 in view of Ghosh does not teach where a morphology of the activity is used to recognize activity. 
	Dong teaches a system for pacing a heart wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as an inhibitory event or a FFPW using a morphology the detected His-bundle activity ([0101] a series of templates of cardiac signals are described where the templates consist of a series of cardiac wave form features Fig 1; these are analogous to the morphology described in the instant application in para [0083]).
	It would be obvious to one of ordinary skill in the art to have modified the HIS monitoring system of Kroll ‘318 in view of Ghosh with the template comparison and recognition of Dong because “one or more templates (e.g., an individual template, or one or more of a group of templates) can be used to distinguish between partial and complete His-bundle capture. In certain examples, one or more defects in the natural conduction pathway (e.g., left or right bundle branch block, infarct, etc.)” [0102] (a defect in the electrical conduction may be detected using templates/morphology of the signal). Further, examiner notes that this modification comprises the use of a known technique (using templates/morphology to detect signal abnormalities) to similar devices (cardiac signal monitor/stimulators) in the same way (the system of Kroll may use the morphologies to detect when an event requiring stimulation occurs).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 January 2022